DETAILED ACTION
The following is a Final Office action in response to communications received 4/12/21. Claims 1, 2, 8, 9, 15, and 16 have been amended. Therefore, claims 1-20 are pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 7-9, 11, 12, 14-16, 18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mayers (U.S. Patent Application Publication No. 2018/0121339).
Regarding claims 1, 8, and 15, Mayers discloses a computer-implemented method comprising:
receiving, from a client device, by a first web server implemented in a test agent (Agent Device, the web browser 404 can be executed on a hardware or software component other than a client 104. For example, the web browser 404 can be implemented on an agent device within a customer 
an input file defining a test case that comprises a series of test steps, wherein each test step in the series of test steps represents an independently executed stateless application programming interface (API) call against a web server (In FIG. 5B, instructions to perform a test in a second window 408 of the web browser 404 are sent from the instance of the web application software 402 to the first window 406 of the web browser 404. The first window 406 can process the instructions using instrumentation of the web browser 404 for receiving script or other program instructions, which instrumentation can process the instructions from the first window 406 to open the second window 408, [0105], fig. 5B, In some implementations, the instructions are instructions for the first window to perform the test, including by the first window interacting with the instance of web application software instructions interpretable by an API of the web browser instance such that the instructions can be processed by the web browser instance without conversion or the like, [0120]);
using, by the test agent, an input data portion of the input file to identify a first test step, in the series of test steps, on which a second test step in the series of test steps depends (The server can determine the data to use as the input for the given test step based on the context of the given test step, [0102], In some implementations, the server can identify a variable type of the input to be used for the given test step based on the variable types of the fields associated with that test step, [0103], The graphical user interface 700 can also include a list of test steps 708 that have been configured for the test, [0111]);
executing, by the test agent, the first test step in the series of test steps before the second test step in the series of test steps (The output produced from performing a first test step can later be used as input for performing a second test step, [0102]);
using, by the test agent, the input data portion of the input file to identify one or more output data field values returned from the first test step in the series of test steps for populating one or more input data fields, as identified by the input data portion of the input file, to the second test step in the series of test steps (the server can identify a variable type of the input to be used for the given test step based on the variable types of the fields associated with that test step. For example, where the given test step includes a form having a field for an incident ID, the server can transmit the output from a previous test step including an incident ID as the input to the given test step. Similarly, test step output including an integer would not be transmitted as input for the given test step since the variable types would not match. In some implementations, the server can identify the input to be used for the given 
executing, by the test agent, the second test step in the series of test steps with the one or more input data fields populated with the one or more output data field values returned from the first test step in the series of test steps (The output produced from performing a first test step can later be used as input for performing a second test step, [0102]).
Regarding claims 2, 9, and 16, Mayers discloses wherein the independently executed stateless API call against the second web server represents one of: a Hypertext Transfer Protocol (HTTP) API call or a Representational State Transfer (REST) API call ([0003, 0099]).
Regarding claims 4, 11, and 18, Mayers discloses wherein the input file represents one of: a JavaScript Object Notation (JSON) file, an extensible markup language (XML) file, or a flat file database, [0034, 0041, 0075, 0092]).
Regarding claims 5 and 12, Mayers discloses wherein the series of test steps comprises a third test step on which neither the first test step nor the second test step depends (The server can determine the data to use as the input for the given test step based on the context of the given test step, [0102], In some implementations, the server can identify a variable type of the input to be used for the given test step based on the variable types of the fields associated with that test step … Similarly, test step output including an integer would not be transmitted as input for the given test step since the variable types would not match, [0103]).
Regarding claims 7, 14, and 20, Mayers discloses wherein the input file is generated by a test user interacting with a test master, and wherein the input file is sent, by the test master to a test agent, in a request for executing a test that includes the test case ([0105, 0106]).

Allowable Subject Matter
s 3, 6, 10, 13, 17, and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Prior art was not found that explicitly teaches or fairly suggests “wherein a first API call executed in the first test step does not invoke a second API executed in the second test step, and wherein the first API call does not directly pass any input data to the second API call”, as outlined in dependent claim 3.
Prior art was not found that explicitly teaches or fairly suggests “wherein the one or more input data fields of the second test step comprises a replaceable overridable data field, and wherein the input file specifies a default value for the replaceable overridable data field”, as outlined in dependent claim 6.
Prior art was not found that explicitly teaches or fairly suggests “wherein a first API call executed in the first test step does not invoke a second API executed in the second test step, and wherein the first API call does not directly pass any input data to the second API call”, as outlined in dependent claim 10.
Prior art was not found that explicitly teaches or fairly suggests “wherein the one or more input data fields of the second test step comprises a replaceable overridable data field, and wherein the input file specifies a default value for the replaceable overridable data field”, as outlined in dependent claim 13.
Prior art was not found that explicitly teaches or fairly suggests “wherein a first API call executed in the first test step does not invoke a second API executed in the second test step, and wherein the first API call does not directly pass any input data to the second API call”, as outlined in dependent claim 17.
Prior art was not found that explicitly teaches or fairly suggests “wherein the one or more input data fields of the second test step comprises a replaceable overridable data field, and wherein the input file specifies a default value for the replaceable overridable data field”, as outlined in dependent claim 19.

These limitations are considered allowable only in combination with all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 4/12/21 have been fully considered but they are not persuasive.
Regarding applicant’s argument (see p. 2-3 of remarks) that Mayers fails to provide the features of "receiving from a client device, by a first web server implemented in a test agent, an input file defining a test case that comprises a series of test steps, wherein each test step in the series of test steps represents an independently executed stateless application programming interface (API) call against a second web server; using an input data portion of the input file to identify a first test step, in the series of test steps, on which a second test step in the series of test steps depends; executing, by the test agent, the first test step in the series of test steps before the second test step in the series of test steps” in claim 1, the examiner respectfully disagrees.
The examiner notes that Mayers discloses receiving, from a client device, by a first web server implemented in a test agent (Agent Device, the web browser 404 can be executed on a hardware or software component other than a client 104. For example, the web browser 404 can be implemented on an agent device within a customer environment, which agent device can be used to control communications of data between hardware or software components under the control of a customer (e.g., the customer 102 shown in FIG. 1) and hardware or software components under the control of a PaaS service provider or other service provider. In another example, the web browser 404 can be implemented on a computing device of the customer environment or a virtual machine instantiated within the customer environment, which virtual machine can be operated on a computing device within 
an input file defining a test case that comprises a series of test steps, wherein each test step in the series of test steps represents an independently executed stateless application programming interface (API) call against a web server (In FIG. 5B, instructions to perform a test in a second window 408 of the web browser 404 are sent from the instance of the web application software 402 to the first window 406 of the web browser 404. The first window 406 can process the instructions using instrumentation of the web browser 404 for receiving script or other program instructions, which instrumentation can process the instructions from the first window 406 to open the second window 408, [0105], fig. 5B, In some implementations, the instructions are instructions for the first window to perform the test, including by the first window interacting with the instance of web application software to open the second window (e.g., rather than the instance of web application software interacting directly with the web browser instance). The instructions can include instructions interpretable by an API of the web browser instance such that the instructions can be processed by the web browser instance without conversion or the like, [0120]);
using, by the test agent, an input data portion of the input file to identify a first test step, in the series of test steps, on which a second test step in the series of test steps depends (The server can 
executing, by the test agent, the first test step in the series of test steps before the second test step in the series of test steps (The output produced from performing a first test step can later be used as input for performing a second test step, [0102]).
The examiner notes that the web browser 404 can be executed on a hardware or software component other than a client 104. For example, the web browser 404 can be implemented on an agent device within a customer environment, which agent device can be used to control communications of data between hardware or software components under the control of a customer (e.g., the customer 102 shown in FIG. 1) and hardware or software components under the control of a PaaS service provider or other service provider … where the web application software is platform software operated by a PaaS service provider, the instance of platform software can orchestrate the provisioning of the web browser 404 on a computing device or virtual machine within a customer environment using agent software configured to permit communication between the provider and customer environments (e.g., by initiating a connection from within the customer environment to a provider environment, such as by using an HTTP protocol permitted by a firewall of the customer environment). That is, the agent software associated with the instance of platform software can provision the execution of one or more web browsers on one or more machines. Therefore a web browser which can perform the method listed by the claim limitations is performed by an agent device (i.e. test agent).

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA P LOTTICH whose telephone number is (571)270-3738.  The examiner can normally be reached on Mon - Fri, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 5712723655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/JOSHUA P LOTTICH/               Primary Examiner, Art Unit 2113